Citation Nr: 0301101	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
left arm injury.

2.  Entitlement to service connection for bilateral 
athlete's foot.

3.  Entitlement to service connection for right ear 
hearing loss.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.  This case is before the Board of Veterans Appeals 
(Board or BVA) on appeal from a June 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.
 

REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
dated in April 2000, the veteran indicated that he wanted 
to appear personally for a hearing at a local VA office 
before a Member of the Board.  In a May 2000 VA Form 9, he 
again expressed a desire to appear at a hearing before a 
Member of the Board.

The veteran was scheduled for a hearing before a Member of 
the Board at the RO on August 20, 2002, but failed to 
report for that hearing.  In a statement dated August 29th, 
2002, he indicated that he could not attend the scheduled 
hearing because of familial obligations.  He requested to 
be scheduled for a Travel Board hearing between September 
and May.  

Good cause for the veteran's failure to appear for the 
previously scheduled hearing having been shown (as 
required by 38 C.F.R. § 20.702(d)), another opportunity 
for the veteran to testify before a Member of the Board is 
in order.  Inasmuch as Travel Board hearings are scheduled 
by the RO, the case must be remanded for this purpose.  In 
light of the foregoing, the case is remanded to the RO for 
the following:

The veteran should be scheduled for a 
hearing (if possible between the months 
of September and May) before a 
traveling Member of the Board at the 
Roanoke, Virginia RO.  In the 
alternative he should be offered the 
option of a videoconference hearing 
before a Member of the Board. 

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


